               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 AUSTIN HARDWARE & SUPPLY
 INC.,

                      Plaintiff,                     Case No. 19-CV-785-JPS

 v.

 ALLEGIS CORPORATION,                                               ORDER

                      Defendant.


       This is a patent case about drawers—the furniture kind. The parties,

both hardware companies, are developers of a drawer-release system that

allows individuals to open, lock, and close drawers with one hand. The

plaintiff, Austin Hardware & Supply Inc. (“Austin”) holds two of the

patents at issue for the drawer-release system. The defendant, Allegis

Corporation (“Allegis”) is accused of infringing the patents. The parties

have filed cross-motions for summary judgment, which are fully briefed.

(Docket #44, #50). For the reasons explained below, Austin’s motion will be

granted in part and Allegis’s motion will be denied.

       The parties have also filed various unopposed motions to restrict

submissions (Docket #51, #62, #82, #84, #94), on the grounds that the

documents divulge confidential information that is covered by the

protective order. The Court will grant these motions. Pursuant to the terms

of the protective order, the parties have also filed redacted, non-confidential

versions of those documents.

       Additionally, Austin filed a motion to strike Allegis’s amended

expert report. (Docket #93). Allegis’s expert, Bradley J. Thorson




 Case 2:19-cv-00785-JPS Filed 09/29/20 Page 1 of 39 Document 97
(“Thorson”), initially drafted an expert report in which he stated that

persons of ordinary skill in the art should have at least three years of

experience designing mechanical hardware or associated components, or

five years of education or experience in design, construction, modification,

or fabrication of mechanical hardware or associated components. See

(Docket #95-2 at 13). Mr. Thorson subsequently amended his expert report

to explain that this experience is required only if the person lacks a

bachelor’s degree in the relevant field. (Docket #95-8 at 2, 9). At the time the

amended report was submitted, the parties had yet to complete discovery,

had not taken expert depositions, and had not filed Daubert motions. The

Court finds that the amended report was proper, and will deny Austin’s

motion to strike.

1.     FACTUAL BACKGROUND

       1.1     The Device

       The disputed drawer release system allows users to open a drawer,

lock it into place, unlock it, and close it—all with one hand. The method is

particularly useful to users who open and close drawers on trucks, which

may be parked at an angle, making it difficult to keep drawers open or

closed. The products use a handle that runs the width of a drawer, which

can be pulled up to open the drawer. This upward-lifting motion prompts

a rotating mechanism that facilitates the drawer slides opening, locking,

and closing.

       Austin’s drawer release system (“DRS”) is covered by two patents,

which will be described Section 2, below. Allegis developed the accused

product (“AP”) that is the subject of this litigation. Whether Allegis’s AP

infringes Austin’s patents depends, in large part, in how the patent claims




                           Page 2 of 39
 Case 2:19-cv-00785-JPS Filed 09/29/20 Page 2 of 39 Document 97
are constructed. These will be subject to greater discussion, below. At this

juncture, it suffices to provide a broad overview of the dispute.

       The main contention is over the definition of the term “handle

portion.” Allegis seeks a narrow definition, which defines “handle” as

simply the metal part of the device that is pulled up. Allegis’s definition

excludes the handle caps—the black plastic components that connect either

end of the metal handle to the black, stationary portions of the release

system that affix to the drawer itself (also known as the “fixed portion” of

the drawer release system). Austin, by contrast, contends that the handle

portion includes the handle caps and cams. This distinction is important

because the claims specify that the opening, locking, and closing

mechanisms are part of the “handle portion” of the device. In order to avoid

infringement, Allegis argues that the opening, locking, and closing

mechanisms of the AP are part of the “fixed portion” of the device, which

is separate from the handle portion. The distinction is best illustrated by the

parties’ competing diagrams.

       Allegis claims the handle consists solely of the single metal piece in

the device, distinct from the handle cap:



                        Handle Portion


                 Handle Cap




                                             End cap




                           Page 3 of 39
 Case 2:19-cv-00785-JPS Filed 09/29/20 Page 3 of 39 Document 97
      Whereas Austin claims that the handle portion consists of the metal

piece and the handle caps and cams.




       Such that the handle portion consists of the following components:




      In addition to construing “handle portion,” the parties also seek

construction of the terms “axis” and “lever engaging member,” with similar

end goals. For example, Allegis seeks a philosophical definition of “axis”

that renders the claim difficult to apply, whereas Austin seeks general and

broadly applicable definition of “axis” that would include the AP’s spline,

which connects the handle cap to the handle cam. Similarly, Allegis seeks a

narrow definition of the term “lever engaging member,” based in part on

the argument that it is a means-plus-function term that must only cover the

pins used in Austin’s embodiment of the DRS. By contrast, Austin seeks a


                           Page 4 of 39
 Case 2:19-cv-00785-JPS Filed 09/29/20 Page 4 of 39 Document 97
broad definition of the term, one that would cover the AP’s handle cam.

Other terms that bear on the outcome of the dispute will be constructed in

turn, in Section 2, below.

       1.2    The Patents

       Austin’s drawer release mechanism is covered by two patents: U.S.

Patent No. 10,004,331 patent (the “‘331 Patent”) and U.S. Patent No.

10,455,937 (the “‘937 Patent”). The claims at issue in the ‘331 Patent are

Claim 26, an independent claim, and Claims 27–30, which are dependent

on Claim 26. The claims at issue in the ‘937 Patent consist of Claims 14 and

21, which are both independent.

       The ‘331 Patent was issued on June 26, 2018. The ‘937 Patent was

issued on October 29, 2019. These patents are part of the same “patent

family,” which is to say that their descriptions and specifications are the

same. Austin apprised Allegis of each patent application before and after it

was approved. As early as 2015, Allegis became aware that the ‘331 Patent

was in the works, and began conferring with a patent attorney, Edwin

Voigt, in order to avoid infringement. On several occasions, Allegis altered

the design of the AP in order to avoid infringement. In January 2019, Allegis

began selling its AP. On April 2019, Austin sent Allegis a cease-and-desist

letter warning that the AP infringed the ‘331 Patent.

       Claim 26 of the ‘331 Patent consists of the following elements:

              A method of opening a drawer, comprising:

              providing a drawer release comprising a handle
       portion pivotally engaged to a fixed portion, wherein the
       handle portion comprises an axis having an axis surface, and
       the axis rotates in a curved portion of the fixed portion, and
       the axis surface rotates against an inner curved surface of the
       curved portion and the handle portion comprising at least one
       lever engaging member that engages a lever of a drawer slide,


                           Page 5 of 39
 Case 2:19-cv-00785-JPS Filed 09/29/20 Page 5 of 39 Document 97
    the drawer engaged to the drawer slide to provide a sliding
    movement to the drawer, the drawer slide having a latch or a
    lock that prevents the sliding movement of the drawer, the
    lever is integral with the latch or the lock and is moveable to
    release the latch or the lock of the drawer slide and allow the
    sliding movement of the drawer;
           pulling on the handle portion to pivot the handle
    portion relative to the fixed portion;
            causing the at least one lever engaging member to
    move generally downward to engage the lever of the drawer
    slide; and
          releasing the latch or the lock on the drawer slide to
    unlatch or unlock the drawer slide to allow the sliding
    movement of the drawer.

    Claims 27–30, which are dependent from Claim 26, read as follows:

          27. The method according to claim 26, further
    comprising pulling on the handle portion to slide the drawer
    open, wherein the drawer slides open via the drawer-slide.
          28. The method according to claim 26, further
    comprising pulling on any portion of the handle portion to
    open the drawer.
           29. The method according to claim 26, wherein the at
    least one lever engaging member comprises at least two lever
    engaging members and further causing the two lever
    engaging members to move substantially downward to
    engage the lever and an additional lever.
           30. The method according to claim 26, further
    comprising causing the at least one lever engaging member to
    move downward to engage the lever, while simultaneously
    causing a second lever engaging member to move downward
    to engage a second lever.

    Claim 14 of the ‘937 Patent consists of the following elements:

           A release for a drawer slide, comprising:
         a handle portion pivotally engaged to a fixed portion
    to move between open and closed positions, wherein the


                          Page 6 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 6 of 39 Document 97
      handle portion comprises an axis, and the axis rotates in a
      curved portion of the fixed portion;
             a spring assembly biases the handle portion to the
      closed position;
              a drawer slide, the drawer slide comprising an outer
      member and an inner member, the inner member slides
      relative to the outer member to provide a sliding movement
      to the drawer slide, the drawer slide having a lock that
      prevents the sliding movement of the drawer slide, the
      drawer slide having a lever rotably mounted to the drawer
      slide, wherein the lever is moveable to release the lock of the
      drawer slide and allow the sliding movement of the drawer
      slide; and
             at least one engaging member that extends from the
      handle portion and the at least one engaging member engages
      an upper surface of the lever of the drawer slide of the drawer
      to open or release the lock to allow the sliding movement of
      the drawer slide, and wherein a pulling motion applied to the
      handle portion moves the handle to the open position and
      causes the at least one engaging member to move in a
      substantially downward direction to press down on the
      upper surface of the lever to open or release the lock of the
      drawer slide.

Claim 21 of the ‘937 Patent contains the following elements:

             A drawer assembly with a release, comprising:
             a drawer;
             a drawer release comprising a handle pivotally
      engaged to a fixed portion to move between open and closed
      positions;
           the fixed portion attached to or connected to the
      drawer;
            the handle portion extends an entire width or
      substantially the entire width of the drawer;
             a spring assembly biases the handle portion to the
      closed position;



                           Page 7 of 39
 Case 2:19-cv-00785-JPS Filed 09/29/20 Page 7 of 39 Document 97
               the drawer engaged to a drawer slide, the drawer slide
       comprising an outer member and an inner member, the inner
       member attached to the drawer, the inner member slides
       relative to the outer member to provide a sliding movement
       to the drawer slide, the drawer slide having a lock that
       prevents the sliding movement of the drawer slide, the
       drawer slide having a lever rotatably mounted to the drawer
       slide, wherein the lever is moveable to release the lock of the
       drawer slide and allow the sliding movement of the drawer
       slide; and,
              the handle portion comprising at least one engaging
       member, and the at least one engaging member engages a
       surface of the lever of the drawer slide of the drawer to open
       or release the lock to allow the sliding movement of the
       drawer slide, and wherein a pulling motion applied to the
       handle portion causes the at least one engaging member to
       move in a substantially vertical direction to press against the
       surface of the lever to open or release the lock of the drawer
       slide.

2.     CLAIM CONSTRUCTION

       Claim construction requires the Court to determine the meaning and

scope of the disputed claim terms. Markman v. Westview Instruments, Inc.,

517 U.S. 370, 384 (1996). The interpretation of patent claims is a question of

law for the Court. Id. To construe a given claim, “the court should look first

to the intrinsic evidence of record, i.e., the patent itself, including the claims,

the specification and, if in evidence, the prosecution history.” Vitronics Corp.

v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). First in importance

is the language of the claim itself as allowed by the examiner. Bell Comm.

Research, Inc. v. Vitalink Comm. Corp., 55 F.3d 615, 619 (Fed. Cir. 1995).

        The words of a claim are generally given their ordinary and

customary meaning, which is “the meaning that the term would have to a

person of ordinary skill in the art in question at the time of the invention.”



                           Page 8 of 39
 Case 2:19-cv-00785-JPS Filed 09/29/20 Page 8 of 39 Document 97
Phillips v. AWH Corp., 415 F.3d 1303, 1312–13 (Fed. Cir. 2005) (en banc).

Tethering construction to a person of ordinary skill in the art is critical,

teaches the Federal Circuit, because such a person reads the words of the

claims against the context of their meaning in the relevant field of study,

including any special meanings or usages, and in light of closely related

documents such as the specification and the prosecution history. Id. at 1313.

Because specialized meanings can be attributed to terms based on the field

in question, general-purpose dictionaries are not always useful. See id.

Before resorting to such a resource, courts should begin with the materials

that a person of skill in the art would use: “the words of the claims

themselves, the remainder of the specification, the prosecution history, and

extrinsic evidence concerning relevant scientific principles, the meaning of

technical terms, and the state of the art.” Id. (citations and quotations

omitted).

       After evaluating the claim language itself, the Federal Circuit

instructs that the specification “is the single best guide to the meaning of a

disputed term.” Vitronics, 90 F.3d at 1582. Although the patent specification

may not be used to rewrite the claim language, SuperGuide Corp. v. DirecTV

Enters., Inc., 358 F.3d 870, 875 (Fed. Cir. 2004), the specification may be used

to interpret what the patent holder meant by a word or phrase in the claim,

E.I. du Pont de Nemours & Co. v. Phillips Petroleum Co., 849 F.2d 1430, 1433

(Fed. Cir. 1988).

       After considering the claim language and the specification, a court

may consult the final piece of intrinsic evidence: the patent’s prosecution

history. Vitronics, 90 F.3d at 1582. “[S]tatements made during the

prosecution of a patent may affect the scope of the invention.” Rexnord Corp.

v. Laitram Corp., 274 F.3d 1336, 1343 (Fed. Cir. 2001). This is especially true


                           Page 9 of 39
 Case 2:19-cv-00785-JPS Filed 09/29/20 Page 9 of 39 Document 97
if a particular interpretation of the claim was considered and specifically

disclaimed during the prosecution of the patent. Vitronics, 90 F.3d at 1582–

83.

       Generally, the body of intrinsic evidence will eliminate any

ambiguity in the claim terms, rendering unnecessary any reference to

extrinsic evidence. Id. at 1583. Yet, if needed, a court may consider extrinsic

evidence, which “consists of all evidence external to the patent and

prosecution history, including expert and inventor testimony, dictionaries,

and learned treatises.” Phillips, 415 F.3d at 1317–19. Extrinsic evidence may

assist the court in understanding the underlying technology, the meaning

of terms to one skilled in the art, and how the invention works, but it may

not be used in derogation of the intrinsic evidence. Id.

       2.1     “Handle portion,” “fixed portion,” “axis,” and “pivotally
               engaged” 1

       Claim 26 covers “[a] drawer assembly with a release,” which

comprises, among other things, “a handle portion pivotally engaged to a fixed

portion, . . . wherein the handle portion comprises an axis having an axis

surface, and the axis rotates in a curved portion of the fixed portion, and the

axis surface rotates against an inner curved surface of the curved portion.”




       1 Although Allegis initially claimed that it only sought construction of
“lever engaging member,” over the course of summary judgment, the terms
“curved portion,” “inner curved surface [of the curved portion],” “axis surface,”
and “open and closed positions [of the handle portion]” were each called into
question. However, none of these terms are material to understanding the claim,
nor are they dispositive of the motions for summary judgment. Courts should only
construe the terms that are actually in dispute, and “only to the extent necessary
to resolve” the dispute. Vivid Tech., Inc. v. Am. Sci. & Eng’ring, Inc., 200 F.3d 795,
803 (Fed. Cir. 1999). Therefore, the Court will not construe these terms.


                           Page 10 of 39
 Case 2:19-cv-00785-JPS Filed 09/29/20 Page 10 of 39 Document 97
(Docket #55-1 at 24) (emphasis added). The terms “handle portion,” “fixed

portion,” “axis,” and “pivotally engaged” are discussed below.


                         Austin’s Proposed           Allegis’s Proposed
   Term at issue
                           Construction                 Construction

                                                  “that portion of the
   handle portion     “portion that serves as a   drawer release which
                      handle”                     forms the axis and is
                                                  pulled by an operator”


                      “portion that is            “non-moving part of the
    fixed portion     fixed/attached to the       drawer-release to which
                      drawer”                     the handle is hinged”

                      “an imaginary line          “the part of the handle
        axis          around which the            that provides a contact
                      handle portion rotates”     surface for handle
                      (Docket #63 at #20).        rotation”


 pivotally engaged    “engaged to allow for       “that forms a hinge
                      pivoting”                   with”



       There is a “heavy presumption” that a patent claim “carries its

ordinary and customary meaning.” CCS Fitness, Inc. v. Brunswick Corp., 288

F.3d 1359, 1366 (7th Cir. 2002) (citations and quotations omitted). Absent an

instructive limitation in the claim itself, the Court will generally “construe

the term to cover all known types of that structure that the patent disclosure

supports.” Id. (citations and quotations omitted). While technical treatises

and dictionaries are best used only if internal evidence does not shed light

on a claim’s meaning, see Vitronics, 90 F.3d at 1584 n.6, general dictionaries

may be useful if “the ordinary meaning of claim language as understood by



                          Page 11 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 11 of 39 Document 97
a person of skill in the art may be readily apparent even to lay judges,” such

that “claim construction. . . involves little more than the application of the

widely accepted meaning of commonly understood words.” Phillips, 415

F.3d at 1314.

       Once the ordinary meaning is established, the Court will only

narrow a term’s definition from the ordinary meaning if (1) the patentee

“clearly set forth a definition of the disputed claim term in either the

specification or prosecution history;” (2) “if the intrinsic evidence shows

that the patentee distinguished that term from prior art on the basis of a

particular embodiment;” (3) if the meaning “chosen by the patentee so

deprives the claim of clarity as to require resort to the other intrinsic

evidence for a definite meaning;” or (4), pursuant to 35 U.S.C. § 112, “if the

patentee phrased the claim in a step- or means-plus-function format.” CCS

Fitness, Inc., 288 F.3d at 1365–67 (internal quotations omitted).

       Notwithstanding the length of the briefs and the five claim

construction charts submitted to the Court, there is not a substantial

difference between the parties’ proposed definitions of “handle portion.”

The distinction is in what the parties understand these words to mean:

Austin understands “handle portion” to include the handle caps and lever-

engaging members (more on those below), while Allegis understands

“handle” to mean, simply, the extrusion touched by the user. The Court

finds that Austin’s construction is more consistent with the claim language.

       The term “handle” must be read with reference to its modifier,

“portion,” as well as with reference to the corollary “fixed portion” of the

drawer release system. Bearing the modifier and corollary in mind, the

“handle portion” clearly includes the piece of metal grasped by the user, as

well as that portion of the device that is not necessarily grasped by the user,


                          Page 12 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 12 of 39 Document 97
but is nonetheless part of the handle (i.e., functional or ornamental

components). This is distinct from that portion of the drawer release system

that is affixed to the drawer itself, i.e., the “fixed portion,” which hosts the

handle portion. Thus, the “handle portion” includes all components that

facilitate the movement of the drawer, while the fixed portion holds the

handle portion to the drawer itself. Accordingly, the “handle portion”

includes the handle caps at the end of the metal extrusion, as well as the

handle cams. Thus, the “handle portion” shall mean “the portion of the

device that serves as a handle,” inclusive of components that assist in this

function. Relatedly, the “fixed portion” shall mean, “the portion of the

device that is fixed/attached to the drawer.”

       In terms of the definition of “axis,” Allegis takes issue with the fact

that Austin used the word “imaginary” to define the axis. Allegis contends

that such a theoretical definition is unworkable, and instead identified one

of the DRS embodiments’ screws as the axis point. (There is no similar

screw in the AP). The specifications explain that “[t]he handle portion. . . is

hingedly or pivotally engaged to the fixed portion.” See (Docket #55-1 at

18.) “The handle extrusion includes an axis that provides an axis of rotation

for the handle extrusion. An axis surface of the axis rotates around the inner

curved surface of the fixed extrusion.” (Id. at 20). “As the handle extrusion

is pulled by the operator, the axis rotates within the curved portion.” (Id. at

21). This language does not provide significant insight into what “axis”

means, but it is clear that it encompasses more than a screw.

       Since the language of the claim, the specifications, and the patent

history do not assist in a firm construction of the term “axis,” the Court

turns to extrinsic evidence. As Allegis’s expert has admitted, “all handles

have axis,” and even “the Allegis system has an axis which it rotates about,


                          Page 13 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 13 of 39 Document 97
in the broadest sense.” (Docket #55-21 at 122:21–123:8). Indeed, the New

Oxford American Dictionary describes “axis” as “an imaginary line about

which a body rotates,” while Merriam Webster defines it as “a straight line

around which a body or a geometric figure rotates or may be supposed to

rotate.” Compare New Oxford American Dictionary (3d ed.) with Merriam

Webster, merriam-webster.com/dictionary/axis (last accessed September 28,

2020). In both definitions, the axis serves as a fixed line relative to a body’s

rotation. By the claim’s language, then, the axis serves as the point around

which the handle rotates.

       In order to avoid the metaphysical can of worms invoked by the

New Oxford American Dictionary’s use of the term “imaginary” while still

recognizing the meaning of the term that is consistent with the claim’s

language, the Court will adopt the Merriam Webster definition of the term

“axis,” i.e., “a straight line around which a body . . . rotates.” Id. There is

nothing in the context of the claim that requires another definition. In light

of this definition, the axis will feature any piece that contains the line

around which the handle rotates.

       Finally, the term “pivotally engaged” can be understood with

reference to its ordinary meaning, i.e., “engaged to allow for pivoting.” A

pivot might mean any kind of turn or rotation; it is not limited to a hinge

by either the plain language of the term or the claim’s limitations. Indeed,

the claim specifies that the handle portion is “hingedly or pivotally

engaged,” thereby indicating that “pivotally” should not be narrowed to

mean only “hingedly.” Accordingly, the Court will not narrow the

definition. CCS Fitness, Inc., 288 F.3d at 1365.




                          Page 14 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 14 of 39 Document 97
       2.2    “Lever engaging member” / “Engaging member”

       The parties also dispute the term “lever engaging member.” Allegis

claims this is a means-plus-function term, which, pursuant to 35 U.S.C. §

112 requires that it be limited to “the corresponding structure or step

disclosed in the specification, as well as equivalents thereto.” CCS Fitness,

Inc., 288 F.3d at 1367. Specifically, § 112(f) explains, “An element in a claim

for a combination may be expressed as a means or step for performing a

specified function without the recital of structure, material, or acts in

support thereof, and such claim shall be construed to cover the

corresponding structure, material, or acts described in the specification and

equivalents thereof.” 35 U.S.C. § 112(f). In order to trigger the rebuttable

presumption that this subsection applies to a claim, the claim must actually

use the word “means.” CCS Fitness, Inc., 288 F.3d at 1369. Otherwise, there

is a rebuttable presumption that § 112(f) does not apply. Id.

       In CCS Fitness, Inc., which dealt with a patent for a device used in a

stationary exercise machine, the Federal Circuit evaluated the term

“reciprocating member” to evaluate whether it covered “more than the

single-component, straight-bar structures (and their equivalents) shown in

the patents’ drawings,” such that it would also apply to a multi-component

curved member that functionally operated the same way. 288 F.3d at 1369.

The Federal Circuit determined that the accused infringer had not

sufficiently overcome the presumption against § 112(f), and also noted that

the claims sufficiently recited a physical structure that avoided the

provision. Id. at 1369–70.

       Allegis advances the argument that “member” is a “nonce term” or

a term that “do[es] not connote sufficiently definite structure,” such that it

operates the same way that the word “means” does, thereby giving rise to


                          Page 15 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 15 of 39 Document 97
the presumption that § 112(f) applies. See Williamson v. Citrix Online, LLC,

792 F.3d 1339, 1350 (Fed. Cir. 2015). Allegis further contends that, since the

embodiment drawing uses a pin, the term “lever engaging member” must

be narrowed to mean “pin.”

       Given the caselaw to the contrary, the Court is disinclined to find

that “member” is a nonce word. See e.g., CCS Fitness, Inc., 288 F.3d at 1369–

70; Lear Corp. v. NHK Seating of Am., Inc., Case No. 13-cv-12937-LJM-RGW,

2018 WL 3615000, at *12 (E.D. Mich. Apr. 23, 2018) (relying on definition in

Oxford Dictionary of Current Usage); Boston Sci. Corp., No. 15-980-LPS-CJB,

2017 WL 1364205, at *3–4 (D. Del. Apr. 12, 2017) (same). Indeed, the New

Oxford American Dictionary defines “member” as “a constituent piece of a

complex structure.” New American Oxford Dictionary (3d ed.). In other

words, it is a specific part in a structure—by its definition, not a nonce word.

Therefore, there is not a rebuttable presumption that § 112(f) applies—

rather, there is a presumption that § 112(f) does not apply. CCS Fitness, Inc.,

288 F.3d at 1369.

       Allegis has not rebutted the presumption against § 112(f). To begin

with, the argument that the terms “pin or lever engaging member” must be

narrowed to mean only “pin” would render the “lever engaging member”

language meaningless. This runs contrary to that which counsels “claims

are interpreted with an eye toward giving effect to all terms in the claim.”

Bicon, Inc. v. Straumann Co., 441 F.3d 945, 950 (Fed. Cir. 2006). The ‘331

Patent specifies that a pin or another lever-engaging member (such as a

piece of plastic, as the case may be) may be used to depress the levers. This

language is consistent with the other terms of the patent, some of which

specifically require only a pin. See e.g., (Docket #55-1 at 25) (‘331 Patent

requiring “at least one engaging member in the form of a cylindrical pin.”);


                          Page 16 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 16 of 39 Document 97
see also CAE Screenplates Inc. v. Heinrich Fiedler GmbH & Co. KG, 224 F.3d

1308, 1317 (Fed. Cir. 2000) (“In the absence of any evidence to the contrary,

we must presume that the use of these different terms in the claims

connotes different meanings.”).

       More to the point, the term “lever-engaging member” is sufficiently

structural to avoid application of § 112(f). The claim describes the

“engaging member” as existing on “opposite sides of the handle portion or

extrusion” that is “moved by the handle portion or the handle extrusion”

to “contact the levers or triggers” and press them down. (Docket #55-1 at

18). In effect, the lever-engaging member describes another set of levers that

press upon the locking/unlocking drawer levers.2 Accordingly, the Court

adopts Austin’s term for “lever engaging member,” i.e., “structure that

engages a lever, actuator, or trigger.”

       2.3     “Spring assembly”

       Neither party moved to construct “spring assembly” in their

briefing. Allegis addressed the lack of infringement of the ‘937 Patent as to

the spring assembly in its own moving brief, but did not suggest, at that

juncture, that the term required construction. See (Docket #45 at 22–23, 26–

27) (discussing lack of infringement with regard to spring assembly).

Indeed, it did not become an issue until Allegis opposed Austin’s motion

for summary judgment, and advanced the argument that “spring

assembly” should be construed to include not just a spring that guides the


       2 Even if the Court were to understand the “lever engaging member” to be
a means-plus-function term, Section 112(f) provides that the claim would
nevertheless cover “the corresponding structure, material, or acts described in the
specification, and equivalents thereof.” By the terms of the claim, this would include
pins and non-pin alternatives—there is no reason to limit this term exclusively to
“pins.”


                           Page 17 of 39
 Case 2:19-cv-00785-JPS Filed 09/29/20 Page 17 of 39 Document 97
handle portion closed, but also a spring guide, a spring guide base, and a

spring guide opening, as suggested by unasserted Claim 15. (Docket #69 at

24–25). In its reply, Austin countered that Claim 15, which depends from

Claim 14, is narrower than Claim 14, and contains limitations including the

spring guide. Austin defined “spring assembly” as, “to be met by a spring.”

Thus, the competing constructions are:


   Term at issue          Austin’s proposed           Allegis’s proposed
                            construction                 construction
                                                    “spring that guides the
                                                    handle portion closed,
  spring assembly       “to be met by a spring”    but also a spring guide,
                                                   a spring guide base, and
                                                   a spring guide opening”


       As a general matter, the Court need only construe “those terms . . .

that are in controversy, and only to the extent necessary to resolve the

controversy.” Vivid Tech., Inc. v. Am. Sci. & Eng’ring, Inc., 200 F.3d 795, 803

(Fed. Cir. 1999). In this situation, the term “spring assembly” is necessary

to determine whether Claims 14 and 21 have been directly infringed. If, as

Austin argues, a spring assembly can consist of solely a spring that

assembles other components in the device, then there would be no

infringement. If, however, Allegis is correct that the term “spring assembly”

carries the definition advanced in Claim 15, then there is no direct

infringement, because the AP lacks a spring guide, base, and opening.

       The Court begins with the plain language of the term “assembly,”

which modifies “spring.” According the New Oxford American Dictionary,

“assembly,” as a modifier, means either “the action of fitting together the

component parts of a machine or other object” or “a unit consisting of



                          Page 18 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 18 of 39 Document 97
components that have been fitted together.”          New Oxford American

Dictionary (3d ed.). Thus, by definition of the term “assembly,” a “spring

assembly” requires the spring to fit together component parts. The

question, then, is whether the “spring assembly” in Claim 14 consists of a

spring that assembles other components of the device, as Austin would

argue, or whether the “spring assembly” must consist of the spring and other

spring components that, together, form an assembly that is used in the

device—as Allegis would contend.

       Claims 14 and 21 each provide that, “a spring assembly biases the

handle portion to the closed position.” (Docket #55-2 at 23). The

specification explains, “[a] variety of spring biasing members may be used

with the drawer release.” (Id. at 20) (numeric annotations omitted). It

describes Figure 9A, which features “extension springs [that] are connected

to the end caps. The extension springs biases the handle extrusion in a

closed position. The extension springs may connect directly to the first pin

or the second pin, respectively. Or, the extension springs may connect to

[the] handle extrusion or to the rear portion of the handle extrusion.” (Id. at

20) (numeric annotations omitted). Relatedly, in Figure 9B, “a leaf spring is

shown. The leaf spring connects to a handle extension to bias the handle

extrusion in a closed position. When the handle extrusion is pulled, the bias

of the leaf spring is overcome to allow the pins . . . to move downward.” Id.

(numeric annotations omitted). Figures 9A and 9B, in turn, feature two

types of springs, which are assembled to connect to the handle portion and

fixed portion. Neither specification, nor embodiment, refer to spring

guides, a spring guide base, or a spring guide opening, lending support to

the position that “spring assembly” refers to a single spring that assembles

the handle portion into a closed position.


                          Page 19 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 19 of 39 Document 97
       The Court now turns to the limitation in Claim 15, which is

dependent from Claim 14, and which provides that a “claim assembly”

includes a spring guide, spring guide base, and spring guide opening. The

claim construction cannon of claim differentiation counsels that,

“dependent claims are presumed to be of narrower scope than the

independent claims from which they depend.” AK Steel Corp. v. Sollac &

Ugine, 344 F.3d 1234, 1242 (Fed. Cir. 2003) “[T]he presence of a dependent

claim that adds a particular limitation raises a presumption that the

limitation in question is not found in the independent claim.” Liebel-

Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 910 (Fed. Cir. 2004); see also 35

U.S.C. § 112(d) (“[A] claim in dependent form shall contain a reference to a

claim previously set forth and then specify a further limitation of the subject

matter claimed.”) (emphasis added). However, “claim differentiation is a

rebuttable presumption that may be overcome by a contrary construction

dictated by the written description or prosecution history.” Howmedica

Osteonics Corp. v. Zimmer, Inc., 822 F.3d 1312, 1324 (Fed. Cir. 2016).

       This canon prompts a construction of “spring assembly” for Claim

14 that is broader than the spring assembly set forth in Claim 15. Claim 15

requires a spring assembly that is more granular and specified than that in

Claim 14—the spring assembly provided in Claim 14 would thus be

inclusive of the spring assembly detailed in Claim 15. The Court is aware

that Claim 15 specifies more parts than Claim 14, and thus could be

considered, at least in one respect, to be broader than Claim 14. However,

this interpretation is not supported by the specifications, which do not seem

to require the spring assembly to include a base, guides, or opening. Thus,

the presumption that Claim 14 is broader than Claim 15 is unrebutted, and

includes, but does not require, the spring guide, spring guide base, and


                          Page 20 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 20 of 39 Document 97
spring guide opening that Allegis’s construction requires. The Court will

therefore adopt the following construction: a “spring assembly” is “a spring

that assembles the handle portion into a closed position.”

3.     SUMMARY JUDGMENT

       Now that the Court has construed the disputed claim terms, it turns

to the parties’ motions for summary judgment. Federal Rule of Civil

Procedure 56 provides that the court “shall grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

Boss v. Castro, 816 F.3d 910, 916 (7th Cir. 2016). A fact is “material” if it

“might affect the outcome of the suit” under the applicable substantive law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute of fact is

“genuine” if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Id. The court construes all facts and

reasonable inferences in the light most favorable to the non-movant. Bridge

v. New Holland Logansport, Inc., 815 F.3d 356, 360 (7th Cir. 2016). The court

must not weigh the evidence presented or determine credibility of

witnesses; the Seventh Circuit instructs that “we leave those tasks to

factfinders.” Berry v. Chi. Transit Auth., 618 F.3d 688, 691 (7th Cir. 2010). The

party opposing summary judgment “need not match the movant witness

for witness, nor persuade the court that [its] case is convincing, [it] need

only come forward with appropriate evidence demonstrating that there is

a pending dispute of material fact.” Waldridge v. Am. Hoechst Corp., 24 F.3d

918, 921 (7th Cir. 1994).

       3.1    Direct Infringement of the ‘331 Patent

       “[A] literal infringement issue is properly decided upon summary

judgment when no genuine issue of material fact exists, in particular, when


                           Page 21 of 39
 Case 2:19-cv-00785-JPS Filed 09/29/20 Page 21 of 39 Document 97
no reasonable jury could find that every limitation recited in the properly

construed claim either is or is not found in the accused device.” Bai v. L&L

Wings, Inc., 160 F.3d 1350, 1353 (Fed. Cir. 1998). As Section 1 detailed, there

are eleven limitations involved in Claim 26. The discussion below will

demonstrate how each limitation is met by the AP.

       First, the AP is undisputedly a method of opening a drawer. The

AP’s handle portion consists of a metal extrusion, as well as handle caps

and cams connected via spline, which forms the handle’s axis. The handle

portion of the AP is pivotally engaged to the fixed portion of the device—

i.e., the handle caps and cams are attached to the “end caps,” which are

affixed to the front of the drawer. When the handle caps are rotated (i.e.,

when the handle is pulled), so too rotate the handle cams, which turn in the

holes of the fixed portion. (Docket #55-15 at 39:3–24). The AP’s handle

portion comprises an axis and axis surface—the handle caps, spline, and

cams—which rotate when the handle is pulled. The axis spline rotates

against an inner curved surface of the fixed portion. (Id. at 43:8–25)

(describing the hole in which the spline rotates); see also (Docket #80 at 26)

(demonstrating wear marks on axis, in this case, a spline, from contact with

the curved surface).

       The AP’s handle portion includes a lever engaging member that

functions to depress the latch or lock as the handle is pulled or released. In

the AP, the handle cam serves as the lever-engaging member. Consistent

with its proposed construction of “handle portion,” Allegis argues that the

patent requires the lever-engaging member to be in the handle, whereas the

AP has the lever in the handle’s end-cap—which, Allegis contends, is part

of the “fixed” portion of the device. However, as discussed above, the

claim’s language supports a construction that the “handle portion” includes


                          Page 22 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 22 of 39 Document 97
the handle’s caps and cams that rotate with the handle when pulled. The end

caps—not to be confused with the handle end caps—make up the fixed

portion of the device, which is affixed to the drawer. The fixed portions

“host” the cams, inasmuch as the cams fit into the holes of the fixed

portions, but the cams are still part of the handle portion.

       In the AP, as in the patent, the lever engages with the drawer slide

to lock (prevent it from sliding out) or unlock (allow the drawer to slide

easily open or shut) the drawer. Pulling on the AP’s handle pivots the

handle portion relative to the fixed portion, which causes at least one of the

lever-engagers to press down on the lever of the drawer slide, which

releases the latch or lock of the drawer slide. See (Docket #55-15 at 44:23–

45:11). Thus, the AP directly infringes Claim 26 of the ‘331 Patent.

       Allegis has not pointed to any evidence that would suggest a

genuine dispute of material fact as to any of the above limitations. Its most

robust arguments are rooted in the construction of the claim—in particular,

what constitutes the “handle portion,” and whether the term “lever-

engaging member” covers more than simply the pin employed in one of

Austin’s embodiments. However, as discussed in Section 2, the Court has

construed these terms in Austin’s favor. Additionally, while Allegis

belabors the differences between its product and an annotated embodiment

of Austin’s patent, an infringer cannot overcome a term’s ordinary meaning

“simply by pointing to the preferred embodiment or other structures or

steps disclosed in the specification or prosecution history.” CCS Fitness, Inc.,

288 F.3d at 1366. The evidence as to whether each limitation has been met

is overwhelmingly in Austin’s favor.




                          Page 23 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 23 of 39 Document 97
       3.2    Infringement on Claims 27–30

       Claims 27–30 consist of limitations to Claim 26, and are dependent

on the language in Claim 26. Specifically, Claim 27 requires “pulling on the

handle portion to slide the drawer open, wherein the drawer slides open

via the drawer-slide;”3 Claim 28 requires “pulling on any portion of the

handle portion to open the drawer;” Claim 29 requires “wherein the at least

one lever engaging member comprises at least two lever engaging members

and further causing the two lever engaging members to move substantially

downward to engage the lever and an additional lever;” and Claim 30

requires “causing the at least one lever engaging member to move

downward to engage the lever, while simultaneously causing a second

lever engaging member to move downward to engage a second lever.”

       All of these limitations have been met by the AP, except for Claim

28. Per Claim 27, if the AP’s handle is pulled, the drawer slides open via the

drawer slide; per Claim 29, the AP has two lever-engaging members (i.e.,

two cams), one on either end of the handle; and per Claim 30, as one cam

moves down to engage the lever on one side of the handle, the other cam

moves down to engage the lever on the other side of the handle. But as for

Claim 28, it is clear that if the handle caps and cams are part of the handle

portion, then it is not possible to “pull on any portion of the handle portion

to open the drawer,” because some portions of the handle simply cannot be

pulled. Accordingly, the Court finds infringement on Claims 27, 29, and 30,

but not Claim 28.




       3 This is not necessarily a claiming error, as Allegis suggests; the Court
reads: “the drawer slides [verb] open via the drawer-slide [noun].”


                          Page 24 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 24 of 39 Document 97
       3.3    Direct Infringement of the ‘937 Patent, Claim 14

       The Court’s claim construction and discussion regarding Claim 26

has resolved most of the issues surrounding Claim 14. The primary

elements still in dispute for Claim 14 of the ‘937 Patent are the sixth and

seventh elements, i.e., whether “a spring assembly biases the handle

portion to the closed portion,” and whether the AP “comprise[s] . . . a

drawer slide.”

       As to the sixth element, i.e., whether a spring assembly biases the

handle portion closed, the evidence demonstrates that it does—and there is

no evidence to the contrary. (Docket #55-15 at 44:6–22). Moreover, the Court

has construed “spring assembly” to mean “a spring that assembles the

handle portion closed,” which the AP does. The fact that the AP does not

include spring guides, a spring guide base, or a spring guide opening does

not compel the finding that there is no infringement.

       The Court also finds Allegis’s argument as to the seventh element

unavailing: while Allegis claims that its device does not include a drawer

slide, there is no evidence in the record suggesting it can be used without a

drawer slide—thus, as a practical matter, the device requires a drawer slide,

and therefore comprises a drawer slide. Finally, Allegis contends that “a

handle portion pivotally engaged to a fixed portion to move between open

and closed positions” does not apply to the AP because Claim 14 requires

the handle itself to open and close, rather than the drawer that it moves into

an open and closed position. This is a needlessly tortured reading of the

claim. The handle moves the drawer open. The handle moves the drawer

closed. The handle, which is connected to the drawer, thus moves between

open and closed positions. The AP does exactly this—when the handle is




                          Page 25 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 25 of 39 Document 97
moved open, it extends outward into space; when the handle is moved

closed, it is flush along the edge of the drawer mouth.

          3.4    Direct Infringement of the ‘937 Patent, Claim 21

          Most of the contested elements in Claim 21 have been resolved via

claim construction or the Court’s analysis of Claims 26–30 of the ‘331 Patent

or Claim 14 of the ‘937 Patent. In a final few efforts to avoid infringement,

Allegis contends that Austin’s analysis of the “fixed portion” of the AP

contradicts with the claims that, per Allegis, require “’the handle portion’

to have an engaging member.” (Docket #69 at 28). According to Allegis,

because the engaging member—while connected to the handle portion—

runs through the fixed portion, it is located “in” the fixed portion, rather

than “in” the handle portion, thereby precluding infringement. This is not

particularly persuasive. The claim does not require the engaging member

to be in the handle portion; it requires the engaging member to be part of the

handle portion. For example, Claim 26 of the ‘331 Patent and Claim 21 of

the ‘937 Patent each state, the “handle portion comprising . . .[an] engaging

member.” Claim 14 of the ‘937 Patent states, the engaging member “extends

from the handle portion.” As the handle portion is construed, this limitation

is met.

          Allegis also contends that the analysis of “the handle portion extends

an entire width or substantially the entire width of the drawer” has not been

properly constructed. This is not a claim that requires construction. See

Deere & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1359 (Fed. Cir. 2012). The Court

finds that the plain language of the limitation supports infringement. The

Court also notes that the term’s plain meaning gives support to the Court’s

determination that the handle portion includes the end caps that affix to the

fixed portion (i.e., with the end caps, the handle portion “extends an entire


                          Page 26 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 26 of 39 Document 97
width or substantially the entire width of the drawer.”). Consistent with the

discussion above, the Court finds that the accused product meets the

requirements of Claim 21.

       3.5    Indirect Infringement of the ‘331 Patent and the ‘937 Patent

              3.5.1   Induced Infringement

       “[T]here can be no inducement or contributory infringement without

an underlying act of direct infringement.” In re Bill of Lading Transmission &

Proc. Sys. Patent Litig., 681 F.3d 1323, 1333 (Fed. Cir. 2012). However, once

infringement has been established, 35 U.S.C. § 271(b) provides that

“[w]hoever actively induces infringement of a patent shall be liable as an

infringer.” Unlike direct infringement, which is a strict liability offense, §

271(b) “requires knowledge that the induced acts constitute patent

infringement.” Global-Tech Appliances, Inc. v. SEV S.A., 563 U.S. 754, 766

(2011); c.f. Commil USA, LLC v. Cisco Sys., Inc., 135 S. Ct. 1920, 1922 (2015)

(direct infringement is a “strict-liability offense in which a defendant’s

mental state is irrelevant.”).

       Thus, to establish induced infringement, the “patent holder must

prove that once the defendants knew of the patent, they ‘actively and

knowingly aid[ed] and abet[ted] another’s direct infringement.’” DSU Med.

Corp. v. JMS Co., Ltd., 471 F.3d 1293, 1305 (Fed. Cir. 2006) (citing Water Tech.

Corp. v. Calco, Ltd., 850 F.2d 660, 668 (Fed. Cir. 1988). “Evidence of active

steps. . .taken to encourage direct infringement, such as advertising an

infringing use or instructing how to engage in an infringing use, show an

affirmative intent that the product be used to infringe.” Metro-Goldwyn-

Mayer Studios v. Grokster, 545 U.S. 913, 936 (2005) (citations and quotations

omitted) (applying patent infringement law in order to resolve a copyright

infringement case).


                          Page 27 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 27 of 39 Document 97
       Austin has already demonstrated that Allegis directly infringed the

‘331 and ‘937 Patents; now Austin must provide sufficient evidence to

demonstrate that, upon learning of the patents, Allegis “actively and

knowingly aided and abetted another’s direct infringement.” DSU Med.

Corp., 471 F.3d at 1305. Austin proffers the following evidence to

demonstrate Allegis’s knowledge of the ‘331 Patent: an email from May 27,

2015 indicating that Allegis was aware of the ‘331 Patent application; an

email from Austin to Allegis on April 4, 2018 informing the latter of the ‘331

Patent; and an April 2019 cease-and-desist letter. See (Docket #83-7 at 91–93,

158). Austin also provides evidence that Allegis knew of the ‘937 Patent

application in the summer of 2018, and of its approval in the fall of 2019.

(Id. at 139–141).

       Deposition testimony from Allegis’s employees suggests that it was

conscious that there was a risk of infringing the patents. See (Docket #83-7

at 44; Docket #55-15 at 163:7–22). This is not, however, evidence that Allegis

actively and knowingly aided in infringing a patent by instructing others to

infringe. To the contrary, there is deposition testimony from Allegis’s

patent attorney, Voigt, which makes clear that Allegis thoroughly conferred

with him specifically to avoid infringement. (Docket #83-7 at 93–94). The

record reflects that Allegis contacted Voigt several times and made design

changes in order to avoid infringement. Id. This creates a genuine issue of

material fact as to whether Allegis had the requisite intent to infringe.

Therefore, the issue of whether Allegis induced infringement on the ‘331

and ‘937 Patents must be left for the jury to decide.

              3.5.2   Contributory Infringement

       35 U.S.C. § 271(c) explains that “[w]hoever offers to sell or sells

within the United States or imports into the United States a component of a


                          Page 28 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 28 of 39 Document 97
patented machine . . .or apparatus for use in practicing a patented process,

constituting a material part of the invention, knowing the same to be

especially made . . . for use in an infringement of such patent . . . shall be

liable as a contributory infringer.” As with induced infringement,

contributory infringement “requires knowledge of the patent in suit and

knowledge of patent infringement.” Commil United States, LLC, 135 S. Ct. at

1926. While there is evidence that Allegis knew of the ‘331 Patent and the

‘937 Patent, Allegis’s demonstrated attempts to seek counsel from a patent

attorney in order to avoid infringement, as well as Allegis’s attempts to

change its product to avoid infringement, raise a question of intent for the

jury to answer. Therefore, Austin’s motion for summary judgment on the

issue of contributory negligence is denied.

4.     COUNTERCLAIMS AND DEFENSES

       4.1    Inequitable Conduct

       Austin has also moved for summary judgment on certain of Allegis’s

defenses, including Allegis’s claim of inequitable conduct. (Docket #53 at

60). To prevail on a defense of inequitable conduct, the accused infringer

must prove that the applicant misrepresented or omitted material

information with the specific intent to deceive the Patent and Trademark

Office (“PTO”). Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276,

1287 (Fed. Cir. 2011). Both elements—intent and materiality—must be

proven by clear and convincing evidence. Id. Moreover, the requisite intent

is difficult to establish; even gross negligence does not qualify. Kingsdown

Med. Consultants, Ltd. v. Hollister Inc., 863 F.2d 867, 876 (Fed. Cir. 1988).

Rather, the accused infringer must prove by clear and convincing evidence

that the applicant knew of the reference, knew that it was material, and

made a deliberate decision to withhold it. Therasense, 649 F.3d at 1290. And


                           Page 29 of 39
 Case 2:19-cv-00785-JPS Filed 09/29/20 Page 29 of 39 Document 97
while the requisite intent may be inferred from circumstantial evidence, this

is only permissible where the specific intent to deceive must be “the single

most reasonable inference able to be drawn from the evidence.” Star

Scientific, Inc. v. R.J. Reynolds Tobacco Co., 537 F.3d 1357, 1366 (Fed. Cir. 2008).

Further, the Court of Appeals has emphasized that “[i]ntent and materiality

are separate requirements,” so a weak showing of intent cannot be salvaged

by a strong showing of materiality, or vice versa. Therasense, 649 F.3d at

1290. Even once the defendant establishes these elements, the district court

must still weigh the equities to determine whether the applicant’s conduct

before the PTO warrants rendering the entire patent unenforceable. Star,

537 F.3d at 1365.

       The Court must also be mindful that the inequitable conduct defense

is not well-taken by the Court of Appeals. Because of its far-reaching

consequences, it has been called the “‘atomic bomb’ of patent law.”

Therasense, 649 F.3d at 1289 (quoting Aventis Pharma S.A. v. Amphastar

Pharm., Inc., 525 F.3d 1334, 1349 (Fed. Cir. 2008) (Rader, J., dissenting)). It is

a nearly universal feature of patent litigation, and has been derided as “an

absolute plague,” since “[r]eputable lawyers seem to feel compelled to

make the charge against other reputable lawyers on the slenderest grounds,

to represent their client’s interests adequately[.]” Burlington Indus., Inc. v.

Dayco Corp., 849 F.2d 1418, 1422 (Fed. Cir. 1988).

       Allegis argues that Austin failed to disclose a material prior art—the

Accuride 9308—to the PTO during the patent application process, thereby

violating its duty of candor to the PTO. 37 C.F.R. 1.56(a). This omission

would be material if the Accuride 9308 constituted new information about

the prior art—i.e., if it was not cumulative of other information in the record.

Id.


                           Page 30 of 39
 Case 2:19-cv-00785-JPS Filed 09/29/20 Page 30 of 39 Document 97
       Allegis contends Austin’s failure to provide any statement to the

PTO about Accuride 9308 at some point during its lengthy and initially

unsuccessful application process, particularly when Accuride 9308 had

been available for years, suggests nefarious conduct. Allegis further

intimates that the Accuride 9308 was a prior art that met all of the

limitations. (Docket #69 at 40). But in making these arguments, Allegis fails

to provide any evidence that Accuride 9308 was different from other

“conventional lockin-lockout drawer slides,” which Austin did disclose.

Relatedly, Allegis provided no evidence that the Accuride 9308 actually did

meet all of the limitations of the patent-in-suit, and was not simply a

“conventional lockin-lockout drawer slide.”

       Against this factually anemic background, the Court cannot infer

that a lengthy patent application process, absent more, gives rise to an

intent to deceive the PTO. More to the point, no reasonable jury could reach

such a conclusion on these facts. This says nothing of the materiality

showing, which Allegis has entirely failed to make. Therefore, Austin will

be granted summary judgment on this issue, and the defense of inequitable

conduct will be dismissed.

       4.2    Invalidity of Patents

       An invalidity defense must be proved by clear and convincing

evidence. Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 95 (2011). In order to

be valid, a patent must satisfy three requirements. First, the patent must

conclude with claims “particularly pointing out and distinctly claiming the

subject matter which the inventor or a joint inventor regards as the

invention.” 35 U.S.C. § 112. “[A] patent is invalid for indefiniteness if its

claims, read in light of the specification delineating the patent, and the

prosecution history, fail to inform, with reasonable certainty, those skilled


                          Page 31 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 31 of 39 Document 97
in the art about the scope of the invention.” Nautilus, Inc. v. Biosig

Instruments, Inc., 572 U.S. 898, 901 (2014).

       Second, a valid patent must have a sufficient written description,

which demonstrates that the inventors “had possession of the claimed

subject matter as of the filing date.” Ariad Pharma., Inc. v. Eli Lilly & Co., 598

F.3d 1336, 1351 (Fed. Cir. 2010). The focal point of the written description

requirement is whether the inventor actually invented the invention

claimed. Vas–Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562–63 (Fed. Cir. 1991).

But because of the difficulty in reaching into the inventors’ minds to learn

what they knew, the test is instead “an objective inquiry into the four

corners of the specification from the perspective of a person of ordinary skill

in the art.” Ariad, 598 F.3d at 1351. Evidence from outside the specification

can be relevant, for “the level of detail required to satisfy the written

description requirement varies depending on the nature and scope of the

claims and on the complexity and predictability of the relevant

technology.” Id.

       Finally, a patent must be enabled, meaning that “the specification

must teach those skilled in the art how to make and use the full scope of the

claimed invention without undue experimentation.” PPG Indus., Inc. v.

Guardian Indus. Corp., 75 F.3d 1558, 1564 (Fed. Cir. 1996) (citations and

quotations omitted). Unlike the written description requirement, which

requires a fulsome description of all elements of the claimed invention, the

enablement requirement is less rigorous on the level of completeness

required because it operates against the backdrop of the skilled artisan. That

is, because a person of skill in the art already possesses substantial

knowledge about the field, the disclosure need not explain the practice of

the invention from scratch. Falko–Gunter Falkner v. Inglis, 448 F.3d 1357, 1365


                          Page 32 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 32 of 39 Document 97
(Fed. Cir. 2006) (“[A] patent need not teach, and preferably omits, what is

well known in the art.”) (quotation omitted). To be sufficiently enabling,

the disclosure need describe only what is new about the invention in

sufficient detail so that one of skill in the art can combine the disclosure

with the knowledge already known in the field and have enough

information to practice the invention without undue experimentation. See

United States v. Telectronics, Inc., 857 F.2d 778, 785 (Fed. Cir. 1988).

              4.2.1   Validity of the ‘331 Patent, Claims 26–30 — Indefinite

       35 U.S.C. § 112(b) requires that a claim “particularly point[] out and

distinctly claim[] the subject matter which the inventor . . .regards as the

invention,” be it, for example, an apparatus, or a method. Thus, a claim that

recites “both an apparatus and a method of using that apparatus renders a

claim indefinite under section 112[(2)].” Ipxl Holdings, LLC v. Amazon.com,

Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005) (finding that a claim for processing

financial transactions was indefinite when it was not clear whether

infringement would occur when a person “creates a system that allows the

user to change the predicted transaction information or accept the

displayed transaction, or whether infringement occurs when the user

actually uses the input means to change transaction information”). While

there is a presumption of a patent’s validity, this presumption “does not

alter the degree of clarity that § 112(2) demands from patent applicants.”

Nautilus, Inc., 572 U.S. at 912 n.10.

       This rule avoids a situation in which it is unclear when infringement

occurs. Id. For example, in Rembrandt Data Technologies, LP v. AOL, LLC, the

court determined that a claim for a data transmission instrument was

indefinite where it “recite[d] apparatus elements” by way of various means,

but concluded the claim with a method element, i.e., “transmitting the


                          Page 33 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 33 of 39 Document 97
trellis encoded frames,” thereby “reciting both an apparatus and a method

of using that apparatus.” 641 F.3d 1331, 1339 (Fed. Cir. 2011) (citations and

quotations omitted). It should be noted, however, that “[m]ethod claim

preambles often recite the physical structures of a system in which the

claimed method is practiced.” Microprocessor Enhancement Corp. v. Tex.

Instruments Inc., 520 F.3d 1367, 1374 (Fed. Cir. 2008). If the claim “is clearly

limited to practicing the claimed method in a [specific physical structure]”

then there is no ambiguity, and no invalidity. Id. In other words, an initial

reference to the device that supports the method does not render the claim

a mixed apparatus and method claim. Rather, indefiniteness arises if the

claim recites “both an apparatus and a method for using that apparatus.”

Rembrandt Data Techs., 641 F.3d at 1339.

       The parties agree that the patents describe a method for opening a

drawer. This is distinct from an apparatus claim, which “cover[s] what a

device is, not what a device does.” Hewlitt-Packard Co. v. Bausch & Lomb Inc.,

909 F.2d 1464, 1469 (Fed. Cir. 1990) (emphasis in original). Allegis argues

that the Claims 26–30 are indefinite because the first step is an apparatus

claim, while the following steps are methods claims. Specifically, Claim 26

professes to be “a method of opening a drawer, comprising:” (1) “providing

a drawer release comprising a handle portion . . .” (an apparatus step); (2)

“pulling on the handle portion to pivot the handle portion relative to the

fixed portion” (a method step); (3) “causing the at least one lever engaging

member to move generally downward to engage the lever of the drawer

slide” (a method step); and (4) “releasing the latch or the lock on the drawer

slide to unlatch. . .” (a method step). According to Allegis, the first step,

“providing a drawer release . . .” is an improper apparatus step that renders

the claim impermissibly mixed.


                          Page 34 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 34 of 39 Document 97
       However, Austin argues convincingly that the language of Claim 26

echoes that in Microprocessor, where the court upheld a similar method

claim that “recite[d] the physical structures of a system in which the

claimed method is practiced.” 520 F.3d at 1374. In Microprocessor, the court

determined that the following claim was definite:

             A method of executing instructions in a pipelined
       processor comprising:
              a conditional execution decision logic pipeline stage
       and at least one instruction execution pipeline stage prior to
       said conditional execution decision logic pipeline stage [an
       apparatus step];
              at least one condition code; . . .
              [followed by other method steps].

Id. at 1370. The court broke the claim down as follows: “A method of

executing instructions in a pipelined processor comprising: [structural

limitations of the pipelined processor]; the method further comprising:

[method steps implemented in the pipelined processor].” Id. at 1374.

       Claim 26 can similarly be read as: “A method for opening a drawer,

comprising: [structural limitations of the drawer release system] . . .

[followed by method steps implemented in the drawer release system].” See

id. While this type of phrasing is not ideal—indeed, the Court

acknowledges that the first element may raise confusion—it does not rob

the claim of clarity such that it “fail[s] to inform, with reasonable certainty,

those skilled in the art about the scope of the invention.” Nautilus, Inc., 572

U.S. at 901. Accordingly, summary judgment on the issue of definiteness

will be granted to Austin.




                          Page 35 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 35 of 39 Document 97
              4.2.2   Validity of the ‘937 Patent, Claim 14 – Nonsensical

       Allegis takes issue with the fact that Claim 14 covers “[a] release for

a drawer slide, comprising . . . a drawer slide.” As Allegis points out,

“comprising is a term of art used in claim language which means that the

named elements are essential, but other elements may be added and still

form a construct within the scope of the claim.” Realtime Data, LLC v. Iancu,

912 F.3d 1368, 1375 (Fed. Cir. 2019) (citations and quotations omitted). Thus,

Allegis argues, Austin’s claim that the method for releasing a drawer slide

requires a drawer slide is nonsensical and “akin to claiming, an automobile

for use on the road, comprising: an automobile with 4 tires, . . .[and] a road.”

(Docket #79 at 13) (quotations omitted). Austin counters that of course the

release for the drawer slide requires a drawer slide; otherwise, what would

be the point of the drawer slide release?

       This argument on nonsensicality invites nonsensical logic, and the

Court will not delve too deep. It suffices to say that Austin’s argument is

the better one. While a car can be driven on all manner of terrain (whether

advisable or not), Claim 14 covers a method of releasing drawer slides,

which means that it can only do one thing, which is release drawer slides.

Therefore, a drawer slide is a required part of the whole assembly, and the

claim is not rendered nonsensical for its inclusion.

              4.2.3   Validity of the ‘331 Patent – Obviousness

       35 U.S.C. § 103 precludes patentability if “the differences between

the claimed invention and the prior art are such that the claimed invention

as a whole would have been obvious before the effective filing date of the

claimed invention to a person having ordinary skill in the art to which the

claimed invention pertains.” In making this inquiry, courts “must ask

whether the improvement is more than the predictable use of prior art


                          Page 36 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 36 of 39 Document 97
elements according to their established functions.” KSR Int’l Co. v. Teleflex

Inc., 550 U.S. 398, 417 (2007). It may “be necessary for a court to look to

interrelated teachings of multiple patents; the effects of demands known to

the design community or present in the marketplace; and the background

knowledge possessed by a person having ordinary skill in the art.” Id. at

418. However, “a party challenging validity shoulders an enhanced burden

if the invalidity argument relies on the same prior art considered during

examination by the . . .PTO.” Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358,

1367 (Fed. Cir. 2011).

       Allegis contends that the ‘331 Patent is invalid as obvious because

the PTO examiner “never applied the combination of Bousquet ‘278 [patent]

in view of the Accuride 9308.” (Docket #69 at 42). It similarly contends that

the ‘937 Patent is invalid as obvious because the PTO examiner did not

consider the “Bousquet ‘278 in view of Tsai ‘299, in further view of Accuride

9308.” Id. at 48. Fatally, however, Allegis does not explain how—much less

provide any evidence to support a finding that—the Accuride 9308 was

different than the “conventional lockin-lockout drawer slides” that the PTO

did have occasion to consider. What, specifically, about Accuride 9308—

versus the other conventional lockin-lockout drawer slides—makes the

DRS so obvious when taken in consideration with the other patents? Allegis

has not even begun to meet its burden to provide clear and convincing

evidence that the patents are obvious based on the prior art. The Court

cannot find a genuine issue of material fact here, where the defendant relies

solely on “the same prior art considered by the PTO.” Creative Compounds

LLC v. Starmark Labs., 651 F.3d 1303, 1313 (Fed. Cir. 2011).




                          Page 37 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 37 of 39 Document 97
              4.2.4   Other Affirmative Defenses

       Austin seeks a sweeping summary judgment against Allegis’s

sixteen affirmative defenses. However, Austin only specifically named the

First, Second, Third, Fourth, Fifth, Sixth, Seventh, Twelfth, and Fourteenth

affirmative defenses. (Docket #53 at 67–68). These defenses cover equitable

intervening rights; failure to state a claim; invalidity; lack of evidence of

direct infringement; lack of evidence of willful infringement, laches, good

faith, and doctrine of implied license. Allegis did not oppose summary

judgment on these defenses in its opposition to the motion for summary

judgment. See (Docket #69).

       The Court finds it appropriate to dismiss each of the affirmative

defenses that Austin specifically listed that are both unopposed and

uncontradicted by the terms of this Order. Thus, the Court will dismiss the

First affirmative defense (equitable intervening rights); the Second and

Third affirmative defenses (failure to state a claim); the Fourth affirmative

defense (invalidity); the Fifth affirmative defense (no direct infringement);

and the Seventh affirmative defense (laches). The Twelfth affirmative

defense pertains to fees under 35 U.S.C. § 285 and there is some evidence in

the record that Allegis did attempt to act in good faith; therefore, that

defense will stand as to costs and fees only. Additionally, the Sixth

affirmative defense, regarding willful infringement of the ‘331 Patent, will

stand for the same reasons. Finally, the Court notes that while Austin

addresses the doctrine of implied licenses as part of the Fourteenth

affirmative defense, the most recent answer does not include implied

license as part of the Fourteenth affirmative defense. (Docket #53 at 68 n.9);

Compare (Docket #43 at 9) with (Docket #35 at 8). The Court therefore sees

no reason to rule on the implied license defense.


                          Page 38 of 39
Case 2:19-cv-00785-JPS Filed 09/29/20 Page 38 of 39 Document 97
5.     CONCLUSION

       For the reasons explained above, the Court will deny Allegis’s

motion for summary judgment and grant in part Austin’s motion for

summary judgment. The Court finds that Allegis has directly infringed on

the ‘331 and ‘937 Patents. The issues of whether Allegis indirectly infringed

on the ‘331 and ‘937 Patents by way of induced infringement or

contributory infringement—in other words, Counts Two, Three, Five, and

Six—will be left for the jury to decide.

       Accordingly,

       IT IS ORDERED that Defendant Allegis Corporation’s motion for

summary judgment (Docket #44) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that Plaintiff Austin Hardware &

Supply Inc.’s motion for summary judgment (Docket #50) be and the same

is hereby GRANTED in part;

       IT IS FURTHER ORDERED that the parties’ motions to restrict

documents (Docket #51, #62, #82, #84, #94) be and the same are hereby

GRANTED; and

       IT IS FURTHER ORDERED that Plaintiff Austin Hardware &

Supply Inc.’s motion to strike (Docket #93) be and the same is hereby

DENIED.

       Dated at Milwaukee, Wisconsin, this 29th day of September, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                           Page 39 of 39
 Case 2:19-cv-00785-JPS Filed 09/29/20 Page 39 of 39 Document 97
